Citation Nr: 0115888	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  95-09 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a respiratory 
disability.

5.  The propriety of the initial noncompensable rating for 
osteochondritis of the left lower extremity, for the period 
beginning July 21, 1994, and ending April 30, 1995.

6.  The propriety of the initial 10 percent rating for 
osteochondritis of the left lower extremity, for the period 
beginning May 1, 1995.

7.  The propriety of the initial noncompensable rating for 
osteochondritis of the right lower extremity, for the period 
beginning July 21, 1994, and ending October 1, 1995.  

8.  The propriety of the initial 10 percent rating for 
osteochondritis of the right lower extremity, for the period 
beginning October 2, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
February 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims seeking 
entitlement to service connection for hearing loss, tinnitus, 
a low back strain with arthritis, small airways disease, and 
assigned initial noncompensable ratings for osteochondritis 
dissecans of the right and left lower extremities, effective 
July 21, 1994.  By rating decision dated January 1996, the RO 
assigned an initial 10 percent rating for the osteochondritis 
of the right lower extremity, effective October 2, 1995, and 
after assigning a temporary total rating for the left lower 
extremity effective January 13, 1995, assigned an initial 10 
percent rating for the left lower extremity, effective May 1, 
1995.  

In September 1995, the veteran's representative requested 
that his hearing be canceled and rescheduled for a later 
time.  In July 1996, the RO wrote the veteran asking whether 
he still wished to have a personal hearing, but the veteran 
did not respond to such request.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In a December 2000 statement, the veteran alleged that he had 
not received a copy of a statement of the case.  In the brief 
on appeal, the veteran's representative asserted that the 
case should be remanded so a copy of the statement of the 
case could be mailed to the veteran.  Although the claims 
file shows that a statement of the case was mailed to the 
veteran in February 1995, and that the veteran filed a 
substantive appeal in April 1995, it is not clear that the 
veteran has received all supplemental statements of the case 
and had an opportunity to respond.  In light of the 
representative's request, the veteran's claim must be 
remanded so the RO can mail the veteran a copy of the 
February 1995 statement of the case, along with all 
supplemental statements of the case.  The veteran must be 
given an opportunity to respond to the supplemental 
statements of the case.  When mailing the aforementioned 
statement of the case and supplemental statements of the 
case, the RO should note the veteran's new address of record 
listed by the veteran's representative of 5078 Brooksdale, 
Mentor OH 44060.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran is making four claims for service connection: he 
is claiming service connection for hearing loss, tinnitus, as 
well as low back and respiratory disabilities.  Regarding the 
veteran's claims for service connection for hearing loss and 
tinnitus, the veteran claims that his hearing loss and 
tinnitus are due to exposure to working around loud diesel 
engines in service.  

Regarding the veteran's claim for service connection for a 
low back disability, the veteran claims that his low back 
disorders are related to low back spasm and pain he was 
treated for in service.  The service medical records do show 
that the veteran was treated for low back pain in September 
1992.  

Regarding the veteran's claim for service connection for a 
respiratory disability, the veteran asserts that his 
respiratory disorder was contracted while serving in the 
Southwest Asian theater of operations during the Gulf War 
period.

Although the veteran has had VA examinations regarding these 
four conditions, he has not had a VA examination where the 
examiner commented on the etiology of the aforementioned 
disorders.  The VA's duty to assist requires that the veteran 
be afforded a VA examination with respect to his disability, 
which should take into account the records of the veteran's 
prior medical history, and includes an opinion as to the 
etiology of his disability before a decision concerning his 
appeal can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Accordingly, the veteran's four claims for service connection 
should be remanded for VA examinations that comment on the 
nature and etiology of the four claimed disorders.  

Regarding the veteran's claim for service connection for a 
respiratory disability, at the veteran's August 1994 VA 
examination, he claimed that a Dr. "G. Mather" treated him 
for breathing difficulties beginning in February 1993, which 
was the same month that the veteran left service.  Also, in 
the veteran's April 1995 substantive appeal, he wrote that 
Dr. "Gordon Mather" had diagnosed him with small airway 
disease.  However, there is no record in the claims folder 
that the RO attempted to acquire those records.  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Accordingly, the RO must attempt to obtain all 
treatment records from Dr. Mather.  

Regarding the veteran's claim for service connection for a 
respiratory disability, the veteran asserts that his 
respiratory disorder was contracted while serving in the 
Southwest Asian theater of operations during the Gulf War 
period.  

Pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000) and 
38 C.F.R. 
§  3.317(a)(1)(2000), it is provided that compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms", provided that such disability: 1) became 
manifest during active service or to a degree of 10 percent 
or more not later than December 31, 2001; and 2) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs", in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. §  
3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered chronic for purposes of adjudication. 38 C.F.R. 
§ § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, respiratory signs or 
symptoms. 38 C.F.R. § 3.317(b).  Because the above-noted 
claims fall within the purview of 38 C.F.R. § 3.317, 
additional RO development is required prior to further 
appellate review.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(Oct. 11, 1994 and revised July 2, 1997), and VBA Circular 
21-95-2 (Feb. 1, 1995).  In essence, these publications 
direct an RO to undertake all required development action, 
including requesting a VA general medical examination.  Other 
specialist examinations will be ordered as appropriate.  If 
breathing problems are claimed, then pulmonary function 
studies are to be conducted.  

Although the veteran was afforded a VA examination in August 
1994 including a lung study, another examination is necessary 
in order to more fully comply with the requirements discussed 
in 38 C.F.R. § 3.317.  Furthermore, VBA All-Stations Letter 
98-17 was issued February 26, 1998 and contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  

In this respect, the RO should consult VBA All-Stations 
Letter 98-17 (2/26/98) which contains mandatory guidelines 
for disability examinations of Gulf War veterans outlined in 
a memorandum dated February 6, 1998.  The RO is advised to 
obtain a copy of this letter and the accompanying memorandum, 
and to provide the examiner with a copy of the guidelines 
prior to scheduling the examination.  The RO is advised to 
make certain that the examination conforms precisely to the 
guidelines set forth in the February 6 memorandum prior to 
adjudicating the issues.

Regarding the veteran's claims challenging the propriety of 
the initial ratings for his right and left legs, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the record does not adequately reveal the current 
state of the veteran's service-connected disability, 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination.  Goss v. Brown, 9 
Vet.App. 109, 114 (1996).  

The veteran was last examined for his left and right leg 
conditions in October 1995, almost six years ago.  
Accordingly, pursuant to Goss v. Brown, id. the veteran 
should be scheduled for a VA examination that determines the 
current severity of his service-connected left and right 
lower extremities.  

Since evaluation of the veteran's legs involves consideration 
of range of motion, the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") in DeLuca v. Brown, 8 Vet.App. 202 (1995) must 
be followed.  In that decision, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(2000) regarding functional loss due to pain or 38 C.F.R. 
§ 4.45 (2000) regarding functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(2000) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use.  Therefore, the veteran's claim should be 
remanded for a VA examination so that the guidance provided 
by the Court in DeLuca can be followed. 

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  

Pursuant to the General Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998), when 
the RO rates the veteran's disabilities of the lower 
extremities, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis of the knees.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should ensure that the veteran 
has received copies of supplemental 
statements of the case and afford the 
veteran and opportunity to respond to 
them.

3.  The veteran should be requested to 
identify any recent medical treatment for 
his low back, left and right legs, 
hearing loss, as well as any respiratory 
disabilities (both private and VA), and 
the RO should request copies of all 
records associated with such treatment.  
In particular, the RO should obtain all 
treatment records from Dr. Gordon Mather 
from February 1993 to the present.

4.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Does the veteran have hearing 
loss? 

b.  If the veteran has hearing loss 
that first became manifest after his 
active service, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the hearing loss is the 
result of acoustic trauma in 
service.

c.  Does the veteran have tinnitus?

d. If the veteran does have 
tinnitus, state a medical opinion as 
to whether it is at least as likely 
as not that the tinnitus is the 
result of acoustic trauma in service 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998 memorandum 
described above.  The claims folder, a 
copy of this REMAND and a copy of the 
February 6, 1998 memorandum containing 
the Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
examination is to identify all signs or 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service, with 
particular emphasis on respiratory 
symptoms.  A complete history, including 
the time of initial onset as well as the 
frequency, duration, and severity of 
manifestations should be elicited from 
the veteran.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  All indicated tests, 
including pulmonary function studies 
should be conducted.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings.  The examiner must comply with 
the following procedures and provide 
answers to the following questions:

a.  List all diagnosed conditions of 
the veteran's respiratory system.  

b.  Are any of the diagnosed 
respiratory disorders diagnosed in 
question (a) related to service.  

c.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's respiratory 
system.  

d.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's respiratory system are 
associated with diagnosed conditions 
identified in paragraph (a)?  

e.  If all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are 
associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes 
are not needed.  

f.  If there are symptoms, abnormal 
physical findings, or abnormal 
laboratory test results that have 
not been determined to be part of a 
known clinical diagnosis, further 
specialist examinations should be 
arranged. Should a specialist 
opinion be needed, the specialist(s) 
should be provided with all 
examination reports and test 
results.  

g.  The specialist(s) should be 
informed of which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results have not 
been attributed to a known clinical 
diagnosis.  The specialist(s) should 
specify which of these symptoms, 
abnormal physical findings, and 
abnormal laboratory test results, if 
any, cannot be attributed to a known 
clinical diagnosis.  

h.  The specialist(s) should state 
when all symptoms, abnormal physical 
findings, and abnormal laboratory 
test results regarding the 
respiratory system which are not 
attributable to a known diagnosis 
initially manifested themselves and 
whether they are to be regarded as 
"chronic" (i. e., having existed 
for six months or more or having 
exhibited intermittent episodes of 
improvement and worsening over a six 
month period, as measured from the 
earliest date on which the signs or 
symptoms first became manifest).  

i.  After the specialists' 
examinations have been completed, 
and all laboratory test results 
received, the examiner should 
prepare a final report providing a 
list of diagnosed conditions.  The 
examiner should identify all 
symptoms, abnormal physical 
findings, and abnormal laboratory 
test results that cannot be 
attributed to a known clinical 
diagnosis.  The examiner should 
reconcile all differences among the 
examiners. 

6.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left and right leg 
disabilities, as well as to determine the 
nature and etiology of any low back 
disorders.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left and right knees, as well 
as his low back.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  Does the veteran have 
subluxation or lateral instability 
of the left knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?  

d.  Does the veteran have 
subluxation or lateral instability 
of the right knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?

e.  Does the veteran have arthritis 
of the left knee (in answering such 
question the examiner should comment 
on whether there are x-ray findings 
of arthritis of the left knee?

f.  Does the veteran have arthritis 
of the right knee (in answering such 
question the examiner should comment 
on whether there are x-ray findings 
of arthritis of the right knee?

g.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

i.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

k.  Please provide diagnoses of all 
low back disorders.

l.  Please provide a medical opinion 
as to whether any low back disorders 
identified in question (k) are 
related to the low back pain for 
which the veteran sought treatment 
in service. 

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claims for service connection for 
hearing loss, tinnitus, a low back 
disability, and a respiratory disability, 
as well as the claims challenging the 
propriety of the initial noncompensable 
rating for osteochondritis of the left 
lower extremity, for the period beginning 
July 21, 1994, and ending April 30, 1995; 
the propriety of the initial 10 percent 
rating for osteochondritis of the left 
lower extremity, for the period beginning 
May 1, 1995; the propriety of the initial 
noncompensable rating for osteochondritis 
of the right lower extremity, for the 
period beginning July 21, 1994, and 
ending October 1, 1995; and the propriety 
of the initial 10 percent rating for 
osteochondritis of the right lower 
extremity, for the period beginning 
October 2, 1995.  Pursuant to the General 
Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998), the RO must determine 
whether the veteran is entitled to 
separate ratings for arthritis of the 
knees.  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




